Citation Nr: 1501467	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  06-03 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematosus (SLE).

2.  Entitlement to service connection for arthritis.

3.  Entitlement to a compensable rating for anemia prior to May 13, 2003, and to a rating in excess of 10 percent from May 13, 2003.

4.  Entitlement to a compensable disability rating for a gynecological disability prior to July 19, 2001, a rating in excess of 30 percent from July 19, 2001 to January 29, 2011, and a rating in excess of 10 percent from January 30, 2011.

5.  Entitlement to an effective date earlier than September 5, 2002 for service connection for a weak bladder. 

6.  Entitlement to an initial compensable rating for a weak bladder prior to January 5, 2012.  

7.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity. 

8.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity. 

9.  Entitlement to an initial compensable rating for uterine fibroids, status post myomectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from July 1987 to October 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that in part, denied service connection for systemic lupus erythematosus (SLE) and for debilitating arthritis and denied compensable disability ratings for service-connected gynecological disability and anemia.

This appeal also comes before the Board from a March 2012 rating decision of the Appeals Management Center (AMC) that granted service connection for weak bladder, effective September 5, 2002, and assigned a noncompensable rating prior to January 5, 2012 and a 60 percent rating thereafter.  The AMC also granted service connection and 10 percent ratings each for carpal tunnel syndrome of the left and right wrists, effective September 5, 2002, and service connection and a noncompensable rating for fibroids, status post myomectomy, effective September 5, 2002.   The Veteran expressed timely disagreement with the effective date for service connection for a weak bladder and with assigned initial ratings in February 2013, but the AOJ has not yet issued a statement of the case.  

In December 2005, the RO granted a 10 percent rating for anemia, effective May 13, 2003.

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in February 2010.  A transcript of the hearing is associated with the claims file. 

In April 2010, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.   

In June 2012, the Board denied service connection for SLE and for arthritis and denied increased staged ratings for anemia, but granted 30 percent rating for a gynecological disability effective July 19, 2001, and a 10 percent rating effective January 31, 2011.  In June 2012, the RO executed the Board's decision. 

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the February 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In October 2013, the Veteran responded that she wished to have the prior decision vacated, appear at another Board hearing, and obtain a new decision.  In June 2014, the Board vacated its June 2012 decision.  

The Veteran testified at another hearing before the undersigned Veterans Law Judge by videoconference from the RO in October 2014.  A transcript of the hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue of a total rating based on individual unemployability has been raised by the record in a July 2013 notice of disagreement and in a June 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, during the October 2014 Board hearing, the Veteran raised the issue of service connection, schedular ratings, and a temporary total rating for convalescence for an August 2011 hysterectomy.   This issue has also not been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an effective date earlier than September 5, 2002 for weak bladder and for increased ratings for anemia, gynecologic disability, weak bladder, bilateral carpal tunnel syndrome, and fibroids are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent evidence does not show that the Veteran's systemic lupus erythematosus (SLE), which first manifested approximately 9 years after her service, is caused or aggravated by active service or any incident of service.

2.  The competent evidence shows that the Veteran does not experience any current disability due to arthritis which could be attributed to active service or any incident of service and that her current arthralgias are symptoms of her non-service-connected SLE.


CONCLUSIONS OF LAW

1.  Systemic lupus erythematosus (SLE) was not incurred in, caused, or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Arthritis was not incurred in, caused, or aggravated by in active service nor may it be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The RO provided notices in September 2002 and September 2003 that did not meet all the requirements.  The notices provided the criteria to substantiate claims for service connection except for the method for assigning a rating and effective date should service connection be awarded.  The notices did explain the types of evidence that would be considered and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The Board finds that the notice error was not prejudicial because she has been represented by a service organization throughout the appeal period and has displayed actual knowledge in statements, downstream claims, and hearing testimony of the method for assigning ratings and effective dates following an award of service connection.  Moreover, neither the Veteran nor her service representative has alleged any error in not receiving a fully compliant notice, the Board finds that any failure to provide such notice is harmless.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing harmless error).

The Board also finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board.  All identified and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.  The Veteran contended that she was treated for her claimed disabilities during active service at Madigan Army Medical Center in Tacoma, Washington.  In response to a request for the Veteran's records, however, this facility notified VA in May 1995 that no such records were available.  However, the file does contain records of care at Madigan in the mid-1990s under the Veteran's married name at the time, apparently as a dependent of an active duty spouse. 

The Veteran has been provided with VA examinations which addressed the contended causal relationship between SLE, arthritis, and active service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

The Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2)(2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the Board hearings in February 2010 and October 2014, the undersigned VLJ noted the basis of the prior determinations and the elements that were lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as service connection for SLE and for arthritis.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans (DAV).  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The Veteran also was asked about the continuity of SLE or arthritis symptomatology since service. 

Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence relevant to a continuity of SLE or arthritis symptomatology since service.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran served as a U.S. Army administrative specialist with service in an air assault unit but no service in Southwest Asia.  She contended in many written statements and during two Board hearings that she experiences SLE and whole body arthritis that first manifested while on active duty with a continuity of symptoms since that time.  Moreover, the Veteran asserts that she has been found disabled from SLE by the Social Security Administration (SSA).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including SLE and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).   However, the United States Court of Appeals for the Federal Circuit has held that this method is only applicable for chronic diseases as defined in 38 C.F.R. § 3.309(a) which includes arthritis and SLE.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board may also make a factual finding as to whether an earlier diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis."  Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Systemic Lupus Erythematosus (SLE)

SLE is a chronic autoimmune multisystemic disorder of the connective tissue of the skin, joints, kidneys, and serosal membranes.  It is of unknown etiology and is marked by a variety of abnormalities including arthritis and arthralgias, nephritis, central nervous system manifestations, pleurisy, pericarditis, leukopenia, and hemolytic anemia.  Dorland's Illustrated Medical Dictionary, 1072 (30th Ed. 2003).

The Veteran has been awarded service connection for anemia, residuals of a lumbar spine injury, tinea versicolor, bilateral carpal tunnel syndrome, and several gynecological and bladder disabilities. 

Service treatment records are silent for a diagnosis of SLE.  The Veteran sought treatment on several occasions from 1988 to 1991 for fatigue, dizziness, and headaches.   On these occasions, clinicians diagnosed anemia associated with heavy menstrual bleeding and upper respiratory infections.  On two occasions in June and August 1991, these symptoms arose concurrent with strenuous physical activity in a warm climate.  In January 1991, the Veteran sought treatment for depigmented patches on the face, chest, and back and was diagnosed with tinea versicolor.  

In February 1992, the Veteran sustained injuries to her back while repelling from an air assault tower.  In several written statements, fellow soldiers also reported that the Veteran fell from a helicopter skid and during a long road march.  One fellow soldier noted that the Veteran was very active and successful in physical activities prior to February 1992.  When seeking treatment, clinicians noted the Veteran's reports of back and neck pain radiating to the extremities, temporary paralysis in the mornings, occasional dizziness and blurred vision, and unusual feelings of coldness including of the hands when placed in cold water.  Imaging studies of the spine obtained in July 1992 were normal.  Nevertheless, the Veteran participated in a program of physical therapy with some improvement.  The Veteran was prescribed piroxicam, a non-steroidal anti-inflammatory medication.   

In an April 1993 military medical board examination, the Veteran reported 36 abnormal symptoms including headaches, dizziness, neck and back pain, temporary paralysis in the mornings, loss of sensation and shaking of the right hand, anemia, blurred vision, and recurring rash on face, neck, chest, and back.  The examining physician noted only low back pain as an abnormality on examination.  The Veteran subsequently received a medical discharge for chronic low back pain.

In October 1993, the Veteran submitted claims for service connection for 16 disabilities.  The Veteran underwent a VA general medical examination in December 1993.  Regarding neck and back pain, a physician performed clinical examination and reviewed X-rays from 1992 that were normal.  The physician noted that there may be some lumbar L5 root irritation as a residual of the fall and no additional imaging was appropriate because the Veteran was pregnant.  Chronic headaches were diagnosed as tension headaches.  The physician found that mild anemia was consistent with the Veteran's menstrual history, and that tinea versicolor was not present but was consistent with living in humid weather in Hawaii during service.  A VA optometrist performed a visual examination and noted the Veteran's reports of blurred vision.  The optometrist diagnosed refractive error and tension headaches of questionable etiology.  There was no mention of whole body paralysis, chronic fatigue, joint pains other than the spine, unusual sensation to cold, memory loss, confusion, or other cognitive deficits.  In June 1994, the RO granted service connection for residuals of the lumbar spine injury, anemia, and tinea versicolor in part because they manifested in service, but the RO denied service connection for headaches, vertigo, and blurred vision because current chronic disorders were not found on the VA examination.  

In April 1995, the Veteran sought treatment for dizziness, vertigo, and near syncope shortly after undergoing a breast tissue biopsy.  A neurologic examination was negative and the clinician prescribed medication to suppress the symptoms of dizziness and nausea.  

In November 1996, a VA physician evaluated the Veteran's complaints of the ability to move when trying to rise in the morning.  The physician also noted the Veteran's report that she had no movement problems if awakened in the middle of the night.  The physician diagnosed a phobia manifesting as fear of being unable to move as a consequence of the fall in service.  A December 1996 VA cervical spine X-ray was normal.  A VA physician noted that the Veteran denied any symptoms of vertigo, headache, paralysis, numbness, and tremor prior to the fall.  The physician diagnosed a neurologic disorder that he termed "post traumatic syndrome."  However, electrodiagnostic studies obtained in March 1997 were entirely normal.  

In November 1997, the Veteran sought treatment at a federal law enforcement training center for chest pain that was evaluated as non-acute musculoskeletal pain. 

In October 1999, a private X-ray of the cervical spine was obtained in response to the Veteran's complaints of neck pain.  The imaging study was normal.  

In July 2000, the Board in part denied service connection for residuals of a head injury including headaches, vertigo, memory loss, total body paralysis, right hand tremor, right arm numbness, and cervical spine arthritis.  The Board noted the record of the fall that mentioned a head injury but also considered the imaging studies, neurologic examinations and tests, and the mental health examiner's diagnosis of phobic disorder as well as the Veteran's failure to appear for an additional examination.  The Board found that the evidence did not support the fall as the cause for the array of symptoms reported by the Veteran to clinicians and adjudicators.  

During a VA outpatient treatment encounter in January 2002, a clinician noted that the Veteran had a positive antinuclear antibody (ANA) test of 1/160 speckled.  She had no joint complaints.  Physical examination was essentially normal except for decreased sensation in both palms and total loss of sensation in fingertips on the third through fifth fingers.  The VA clinician stated that the Veteran had "no overt lupus at this time but she certainly has autoimmunity."  The impressions included positive ANA and 2-3/4 criteria for lupus.

The Veteran sought VA treatment in June 2002 for fatigue and a positive laboratory measurement of anti-nuclear antibodies (ANA).  She reported experiencing paresthesias in her hands, especially at night and with driving, and had been wearing wrist splints for about 1 week.  She also reported some non-specific arthralgias but no joint swelling.  Objective examination showed a full range of motion in her musculoskeletal system.  There was no rash and one episode of chest pain that responded to muscle relaxant medication.  The VA clinician stated that the Veteran had 3 criteria for SLE although her blood work largely had been negative.  She had autoimmunity, arthralgias, and fatigue.  This clinician also stated that the Veteran "ultimately" could develop lupus.   The assessment included a positive ANA, and following VA outpatient treatment in February 2003, the diagnosis included lupus.

In May 2003, a VA physician in a rheumatology clinic stated that the Veteran had been followed since January 2002 "for symptoms of fatigue and arthralgias."  The Veteran's history included a positive ANA test.  This clinician stated that the Veteran "has had these symptoms for many years."  This clinician also stated that the Veteran's "constellation of signs and symptoms were suggestive of an autoimmune disorder such as systemic lupus erythematosus."  The Veteran's symptoms improved with medication "but will need continued monitoring of her blood work."

On VA outpatient treatment in April 2004, the Veteran reported pain in her hands and legs for the previous 15 years, a history of lupus, and subjective swelling in the right hand.  She reported a history of positive ANA and a diagnosis of lupus in 2002.  Physical examination showed no joint swelling, tenderness, effusion, deformities, or decreased range of motion.  The clinician noted a history of SLE with no active disease noted on examination, although current laboratory data was unavailable.  VA laboratory results in May 2004 showed a negative ANA test.  The clinician noted that a negative ANA test "virtually rules out active systemic lupus erythematosus (SLE)."  

The Veteran testified at a June 2004 RO hearing that she had experienced symptoms of SLE continuously since active service and that her SLE had been misdiagnosed during active service.  The Veteran reported constant symptoms of headache, fatigue, light headedness, weakness, sensitivity to light, chest pain, tremors, multiple joint pains and numbness.

In a VA outpatient treatment encounter in July 2004, a clinician diagnosed lupus and prescribed with plaquenil 400 mg every day, noting that the Veteran had both positive and negative ANA tests in the past.  In an addendum to this outpatient treatment report, the Chief of Rheumatology at a VA Medical Center stated that the Veteran had questionable SLE with a questionable negative ANA test and no signs or symptoms of active disease.  In a second addendum to this outpatient treatment report, a different VA clinician noted that the Veteran "carried a diagnosis of SLE."  Upon review of her records, the clinician noted that the Veteran "does not have documented positive ANA and has repeatedly had high complement levels."

On VA examination in September 2004, the Veteran's complaints included joint pain, fatigue, fever, chest pains, and facial swelling.  She reported suffering from lupus for 15 years.  She also reported that her lupus currently was active "and has been so since 1988."  Physical examination showed hypopigmented macules on the face in a butterfly distribution and lesions inside the mouth.  Laboratory results showed a negative ANA screen.  However, there were no heart, lung, or neurologic symptoms noted on examination. The diagnoses included discoid lupus.

On VA outpatient treatment in October 2004, the Veteran's complaints included pain in the fingers, toes, knees, and hips, and a feeling of heaviness in her legs.  A prior questionable history of SLE "from remote anecdotal data" was noted.  The Veteran had multiple negative ANA test results with one positive from December 2001 showing 1/160 with speckled pattern.  The Veteran reported that she had been started on plaquenil in the 1990's with some initial improvement in her reported symptoms "but now no further improvement."  Plaquenil (hydroxychloroquine sulfate) is a medication used for the suppression of symptoms of SLE and rheumatoid arthritis.  Dorland's at 874.  Objective examination showed no joint effusion, a full range of motion in all joints, some right knee pain with poor patellar tracking, and very poor flexibility of hamstring.  The assessment included a prior diagnosis of SLE but "there is no clinical evidence consistent with SLE."  The VA clinician stated that he would not continue prescribing the Veteran plaquenil.

In December 2004, the Veteran's complaints included continuing "to feel fatigued and 'achy'" and pain and swelling in her joints.  Although the records showed a prior diagnosis of SLE, the VA clinician noted that there was "no clinical evidence of SLE."  This clinician also stated that the Veteran had been on plaquenil 400 mg every day without relief of her reported symptoms.  The assessment was a history of autoimmune disease (prior diagnosis of SLE).  

In March 2005, the Veteran's complaints included cold night sweats, chills, muscle pains "all over [her] body, with much fatigue, occurring at any time during [the] day," easy fatigue including when "walking across [a] parking lot."  Objective examination showed a full range of motion in the digits, wrists, elbows, shoulders, knees, ankles, tenderness to palpation of the dorsal interphalangeal (DIP) joints and proximal interphalangeal (PIP) joints, and complaints of painful range of motion in the hands, wrists, and elbows.  The VA clinician stated that the Veteran's most recent ANA had been negative, but she still had multiple pain complaints.  The assessment included questionable connective tissue disease (SLE reported in past).

In August 2005, the Veteran's complaints included sharp, aching pains in the low back, hips, knees, and feet.  A history of SLE diagnosed in 1988 was reported with multiple ANA results completely within normal limits.  Objective examination showed a full range of motion in all joints, some pain with abduction and external rotation in both shoulders, pain on bending knees and some crepitus, bogginess from the second to fourth PIP joints right greater than left, and no ankle/foot swelling or tenderness.  The VA clinician stated that serum markers for SLE had been negative since November 2002.  The assessment included SLE which "appears to be quiescent."

In November 2005, the Veteran's complaints included "feeling 'achy.'"  Her joints "are doing well" although she still had aching pain in the knees, hips, back, and fingers.  Objective examination showed a full range of motion in all joints without synovitis although the Veteran "did have difficulty lying flat secondary to back pain," and pain on palpation of either side of the lower back and lateral hips.  The assessment included lupus which was well controlled on plaquenil.

In December 2006, the Veteran's complaints included achy legs, toes, fingers, and knees.  Objective examination showed no effusion, erythema, or tenderness to palpation in the knees.  The assessment included SLE which had been "un-medicated for months."  The clinician restarted the prescription for plaquenil 400 mg every day.

In February 2009, it was noted that the Veteran had not been seen since 2006.  She was off plaquenil.  The assessment was SLE.  The Veteran was again restarted on plaquenil.

In a February 2009 letter, a VA attending physician noted stated that the Veteran had been diagnosed "in the past with SLE based on a positive ANA...Raynauds, history of pericarditis, and arthralgia."  This physician also noted that the Veteran had been treated with plaquenil.

On VA outpatient treatment in June 2009, the Veteran's complaints included chronic pleuritic pain with inspiration, most notable in the morning and late night hours, chronic dry skin, bilateral knee pain, and a feeling that "her entire body is swollen and tender."  She also complained of numbness in her feet and legs after prolonged sitting and daily numbness in her wrists and hands "that is relieved with bracing."  It was noted that the Veteran had returned for treatment of her SLE "after [a] 3 year hiatus."  She had been restarted on plaquenil "earlier this year without any difficulty."  Physical examination showed trace edema of the bilateral lower extremities, symmetrical wrist swelling extending over the entire carpal region, no PIP/DIP deformities, and no other joint deformities.  The assessment included SLE.

In December 2009, an objective examination showed a full range of motion in all joints without synovitis although the Veteran "did have difficulty lying flat secondary to back pain."  The assessment included inactive SLE.  The Veteran was advised to continue taking plaquenil.

The Veteran testified at her February 2010 Board hearing that she had experienced all of the symptoms of SLE during active service.  See Board hearing transcript dated February 10, 2010, at pp. 3.  

A review of the Veteran's SSA records, received at the RO in April 2010, shows that they consist of duplicate copies of her VA outpatient treatment records and examination reports.  These records also show that the Veteran was awarded SSA disability benefits in June 2008 for SLE.

In November 2010, a VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran reported being diagnosed as having lupus "between 2000 and 2001."  She also reported experiencing symptoms of dizziness, headaches, photophobia, malar rash, fatigue and anemia during active service.  She reported further that she had been diagnosed as having SLE following a positive ANA associated with fatigue, headaches, anemia, generalized pain, photophobia, hair loss, and a history of pericarditis.  She experienced daily symptoms of headaches, dizziness, fatigue, generalized myalgias and arthralgias, eye pain, and subjective fevers.  She also experienced oral ulcers intermittently.  Her arthralgias involved her hands, hips, back, feet, and knees.  She further experienced intermittent swelling in her hands and feet and flares of lupus approximately 4-6 times a year with symptoms lasting between 1-2 weeks "where she is unable to function and is in bed due to the lupus symptoms."  She was taking plaquenil daily with relief of lupus symptoms and side effects of headaches.  She also took 800 mg of Motrin daily for pain with partial relief of symptoms and side effects of sedation.  She was able to perform her activities of daily living independently.  The VA examiner stated that the Veteran's service treatment records were negative for systemic lupus.  The Veteran's positive speckled ANA titer in 2001 was noted.  

Physical examination in November 2010 showed decreased grip in the right hand compared to the left, decreased pinprick sensation in all digits of the right hand, no synovitis in the right hand, no right wrist synovitis, weakness, fatigue, or incoordination, decreased pinprick sensation in all digits of the left hand, intact grip in the left hand, no left hand synovitis, weakness, fatigue, or incoordination, no left wrist synovitis, weakness, fatigue, or incoordination, no bilateral shoulder or bilateral elbow synovitis, a full range of motion in the shoulders and elbows without pain, weakness, fatigue, or incoordination, no right knee synovitis, a stable right knee joint, tenderness at the superior border of the right knee patella, no left knee synovitis or tenderness, a stable left knee joint, no bilateral hip synovitis, diffuse bilateral hip tenderness to palpation, and no bilateral hip weakness, fatigue, or incoordination.  ANA test was positive 1:40 speckled.  X-rays of the hips, hands, and wrists were normal.  X-rays of the bilateral knees showed minimal early degenerative changes.  The VA examiner stated that the Veteran currently met the criteria for SLE.  This examiner also stated that the Veteran's SLE had been diagnosed several years after her service separation.  This examiner noted that the Veteran's service treatment records were negative for systemic lupus, pericarditis, chronic fatigue, malar rash, or alopecia, and her in-service anemia was attributed to her heavy menstrual cycles.  This VA examiner opined that it was less likely than not that the Veteran's SLE had it onset during service or was related etiologically to service or to a service-connected disability.  

On VA outpatient treatment in December 2010, the Veteran complained of repeated "flares" of SLE with the most recent "flare" occurring in October 2010 and included generalized joint pain, hair loss, oral ulcers on the roof of her mouth, fevers, and edema of the bilateral lower extremities.  The Veteran stated that this "flare" had lasted for 1 week "and was relieved with Motrin.  It also was noted that she currently was on plaquenil.  Physical examination showed trace edema of the bilateral lower extremities and no active joint swelling/erythema.  The assessment included SLE with a question of "whether these are actual lupus flares."

In March 2011, no relevant complaints were noted.  It was noted that the Veteran had SLE and was on plaquenil 400 mg every day.  She denied experiencing any swollen joints.  Physical examination showed no synovitis or effusion in her joints.  The impression was SLE with no evidence of active SLE "at present."  

In an October 2014 letter, the Veteran reported that she had felt something wrong with her body starting in late 1987 and sought treatment from a medical aid station after hours because she was not permitted to go to sick call.  By 1989, she reported that she finally sought treatment for constant headache pain, chronic fatigue, paralysis, blurry vision, dizziness, anemia, chest pain, pleurisy, passing out during physical training, hands turning blue in cold water, light headedness, tinea, and miscarriages.  She noted that during the discharge medical board, she was not permitted to report anything other than residuals from the training accident and recurrent joint swelling but that she continued to experience the enumerated symptoms at that time to the present.  She reported that an ANA test was positive during active service.  The Veteran provided citations to entries in service and post service treatment records through August 2000 that called attention to her reported symptoms and prescribed medications, but the majority of the citations did not include the clinical assessments or diagnoses rendered on those occasions.  When reporting on her prescribed medications, she noted that certain anti-inflammatory medications can be used for rheumatoid arthritis.  She contended that her symptoms of SLE first onset in service and continued after service.  

The Veteran also submitted an October 2014 letter from a massage therapist licensed in the State of Georgia.  The therapist noted a review of the Veteran's service treatment records and post-service records from 1994 to the present.  The therapist noted that the service records showed that the Veteran met the demographics for SLE as well as indicators such as paralysis, positive ANA, swollen and painful joints, recurrent miscarriages, psychosis, anemia, malar rash, headaches, pleuritic chest pain, blurred vision, dizziness, fatigue and memory loss and that her professional conclusion was that the Veteran's current SLE was incurred in service.   

As a preliminary matter, the Board finds that the Veteran is competent to report on her observed symptoms and her reports are credible whether contemporaneously noted by clinicians or not.  The Board acknowledges the Veteran's sincerely held belief in retrospection that an array of symptoms in service showed the onset of SLE.  Many clinicians have recorded this contention in their clinical history notations but have not confirmed it in their own assessments.  However, the Veteran's citations to clinical entries of her symptoms are not competent to demonstrate that they represent a diagnosis of SLE during service as this is a complex matter requiring medical education and clinical experience, and laboratory testing.  Her report of a positive ANA diagnosis during service is not credible as a positive test was not recorded until 2002.  Her reports of a diagnosis and treatment with plaquenil since 1988 are inconsistent with the records that do not show the diagnosis or the use of this medication until 2002.  Moreover, the Veteran's reports and citations frequently overlooked the diagnoses and conclusions of the clinicians during and after service who evaluated her symptoms and attributed them to other injuries and diseases.  For example, fatigue and dizziness was most often attributed to anemia caused by heavy menstrual bleeding.  Rash and loss of consciousness was attributed to exertion during physical training in hot weather.  Blurred vision, to the extent found on examination, was refractive error requiring eyeglasses.  Headaches were diagnoses as tension headaches.  Other than neurologic symptoms associated with the service-connected lumbar spine, other neurologic symptoms prior to 2001 were not supported by imaging studies and testing.  Chest discomfort was evaluated as musculoskeletal and not pleurisy.  One soldier noted that the Veteran was very active in physical training prior to the training accident.  Finally, that a particular anti-inflammatory medication can be prescribed for SLE or rheumatoid arthritis does not mean that those diseases were present because the medications have multiple applications including the temporary inflammation associated with the training injury and other exertional activities in service.  

The Board finds that the opinion offered by the licensed massage therapist is not competent or credible.  Although state certification requires 500 hours of course and clinical work and a successful national certification examination, the scope of massage therapy is the application of structured touch, pressure, movement, and holding of soft tissue to enhance or restore health and does not extend to the diagnosis of complex autoimmune diseases.  See O.G.C.A. § 43-24(a) (2006).  Further, the therapist's review of service records was superficial as she cited symptoms and test results not of record and failed to discuss the diagnoses rendered by qualified medical personnel during and after service.  

The Board acknowledges the Veteran's lay assertions and hearing testimony that she incurred SLE during active and has experienced SLE since service.  The competent evidence does not support these assertions.  It shows instead that the Veteran was not diagnosed as having or treated for SLE at any time during active service.  It appears that, following her service separation in October 1993, the Veteran first was treated for SLE in January 2002, or nearly 9 years later.  

The VA clinician who treated the Veteran in January 2002 noted, however, that she did not have any "overt lupus" at that time.  A different VA clinician stated in June 2002 that the Veteran "ultimately" could develop lupus.  These findings persuasively suggest that, although the Veteran's ANA test was positive in 2002, she had not been diagnosed as having SLE (or lupus) at that time.  It appears that the Veteran first was diagnosed as having SLE (or lupus) in February 2003.

The Veteran has submitted information on SLE which she obtained from the Internet in support of her service connection claim for SLE.  The Board observes in this regard that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical article submitted by the Veteran in this case was not accompanied by the opinion of any medical expert linking her disability to active service.  Thus, the medical article submitted by the Veteran is insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Veteran has contended that she was diagnosed as having and treated for SLE and/or symptoms she attributed to SLE during active service.  Again, the competent evidence does not support these assertions.  The Veteran's service treatment records show no complaints of or treatment for SLE or any symptoms indicating the presence of SLE at any time during her active service.  The November 2010 VA examiner specifically found that the Veteran's service treatment records were negative for systemic lupus, pericarditis, chronic fatigue, malar rash, or alopecia, and her in-service anemia was attributed to her heavy menstrual cycles.  The Board notes in this regard that the Veteran also has not reported consistently to her post-service VA treating physicians when she allegedly was diagnosed as having SLE during active service.  A review of the Veteran's post-service VA outpatient treatment records shows that she has reported being diagnosed as having SLE during service in 1987, 1988, and in 1989.  She also reported experiencing "active" lupus since 1988 when seen on VA examination in September 2004.  None of these assertions is supported by a review of the contemporaneous evidence (in this case, the Veteran's service treatment records), although the Board recognizes that the absence of contemporaneous evidence is not an "absolute bar" to service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Given the Veteran's inconsistencies in reporting her alleged in-service medical history to her post-service treating physicians, the Board finds that what the Veteran reported during post-service treatment for SLE regarding her alleged in-service history of being diagnosed as having SLE is not competent evidence of in-service incurrence of SLE.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (finding that bare transcription of lay history, unenhanced by additional comment by transcriber, is not competent medical evidence merely because transcriber is medical professional).  These inconsistencies also render the Veteran's post-service assertions regarding in-service incurrence of SLE less than credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board considered whether the Veteran's lay contention that the constellation of symptoms in service that were later diagnoses as SLE is sufficient to find her contention as competent under the principles set forth in Buchanan.  The Board finds that the competent medical evidence weighs against this finding because clinicians prior to 2001 evaluated all reported symptoms and found either no pathology or associated the symptoms with other diagnoses.  Significantly, physicians including the VA physician in February 2009 noted that the basis for the SLE diagnosis was the positive ANA, Raynaud's syndrome, and history of pericarditis, and arthralgia.  All but the latter were diagnosed many years after service.  

The competent evidence demonstrates that, although the Veteran has been treated for SLE since 2001, it is not related to active service.  The Board finds it especially significant that several of the Veteran's post-service VA clinicians who have treated her for her claimed SLE since 2001 questioned the diagnosis of SLE.  For example, the Chief of Rheumatology at a VA Medical Center stated in July 2004 that the Veteran had questionable SLE with a questionable negative ANA test and no signs or symptoms of active disease.  Following VA outpatient treatment in October 2004, the assessment included a prior diagnosis of SLE although the VA clinician stated that "there is no clinical evidence consistent with SLE."  This VA clinician also stated that he would not continue prescribing the Veteran plaquenil to treat her claimed SLE.  This clinician stated further that he found the Veteran's reported history of SLE questionable.  A different VA clinician stated in December 2004 that there was "no clinical evidence of SLE."  Another VA clinician stated in March 2005 that the Veteran's most recent ANA had been negative although she still had multiple pain complaints.  This clinician's assessment included questionable connective tissue disease with SLE reported in the past.  The VA clinician stated in August 2005 that the Veteran's serum markers for SLE had been negative since November 2002.  The Board finds that this evidence persuasively suggests that the Veteran has not experienced SLE continuously since active service or, indeed, since she first was diagnosed as having SLE following a positive ANA test in 2001.

Although the November 2010 VA examiner stated that the Veteran currently met the diagnostic criteria for SLE, this examiner also stated that the Veteran's SLE had been diagnosed several years after her service separation.  As noted above, this examiner stated further that the Veteran's service treatment records were negative for systemic lupus, pericarditis, chronic fatigue, malar rash, or alopecia, and her in-service anemia was attributed to her heavy menstrual cycles.  After reviewing the claims file and physically examining the Veteran in November 2010, the VA examiner opined that it was less likely than not that the Veteran's SLE had it onset during service or that it was related etiologically to service or a service-connected disability.  The Veteran finally has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that SLE, which manifested first several years after her service separation, is related to active service.  In summary, the Board finds that service connection for SLE is not warranted.

The Veteran also is not entitled to service connection for SLE on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  There is no competent evidence that the Veteran experienced SLE during active service or within the first post-service year (i.e., by October 1994) such that service connection for SLE is warranted on a presumptive basis.  Id.  Thus, the Board finds that service connection for SLE as a chronic disease is not warranted.

Arthritis

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for arthritis.  The Veteran has contended that she incurred arthritis during active service or, alternatively, experienced arthritis continuously since her service separation.  The competent evidence does not support the Veteran's lay assertions and hearing testimony regarding either in-service incurrence or continuity of symptomatology since service with respect to arthritis.  This evidence shows instead that she was not diagnosed as having or treated for arthritis at any time during active service.  The Board recognizes that the Veteran's service treatment records show that she was treated for low back pain during active service and received a medical discharge for chronic low back pain.  The presence of a mere symptom (such as low back pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom (such as arthritis of the low back), does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The competent post-service evidence also does not support granting service connection for arthritis.  This evidence shows instead that, although the Veteran has been diagnosed as having arthralgias since her service separation, her complaints of painful or swollen joints due to arthralgias have been attributed to her non-service-connected SLE.  For example, on VA outpatient treatment in September 2003, the Veteran's complaints included diffuse arthralgias with swelling in bilateral hands and feet.  Objective examination showed puffiness of the left wrist with tenderness, tenderness to palpation of the right fourth and fifth PIP joints and left fifth PIP joint, and a full range of motion in all extremities.  The assessment included arthralgias.

The Veteran testified at her June 2004 RO hearing that she experienced arthritis in her fingers, hands, wrists, pelvic area, legs, and knees.  She also testified that she had experienced arthritic pain in her knees during service.  She testified further that she had numbness and difficulty climbing stairs and walking long distances due to arthritis.  

The Veteran testified at her February 2010 and October 2014 Board hearings that she had been diagnosed as having rheumatoid arthritis during active service in 1991 or 1992.  She also testified that she had received shots for arthritis during service.    She testified further that she experienced arthritis in all of her joints, especially her knees, back, fingers, toes, and hips.    

On VA examination in November 2010, the Veteran's complaints included arthralgias since a fall in service in 1991 or 1992, constant daily pain in her hands, knees, and hips which she rated as 7/10 on a pain scale (with 10/10 being the worst imaginable pain).  She reported being diagnosed as having rheumatoid arthritis by VA in 1999.  She had intermittent episodes of swelling, stiffness, warmth, redness and weakness involving her joints.  Her knees gave out periodically.  She denied any specific triggers for her joint pain.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The VA examiner stated that the Veteran's service treatment records were negative for any documentation of rheumatoid arthritis.  This examiner also stated that, except for a notation on VA outpatient treatment in April 2004 of rheumatoid arthritis diagnosed in 2002 by history, the Veteran's post-service medical records "are negative for documentation or treatment of rheumatoid arthritis."  

Physical examination in November 2010 showed no synovitis in the right hand, no right wrist synovitis, weakness, fatigue, or incoordination, no left hand synovitis, weakness, fatigue, or incoordination, no left wrist synovitis, weakness, fatigue, or incoordination, no bilateral shoulder or bilateral elbow synovitis, a full range of motion in the shoulders and elbows without pain, weakness, fatigue, or incoordination, no right knee synovitis, a stable right knee joint, tenderness at the superior border of the right knee patella, no left knee synovitis or tenderness, a stable left knee joint, no bilateral hip synovitis, diffuse bilateral hip tenderness to palpation, and no bilateral hip weakness, fatigue, or incoordination.  X-rays of the hips, hands, and wrists were normal.  X-rays of the bilateral knees showed minimal early degenerative changes.  The VA examiner opined that the Veteran "does not have any evidence of rheumatoid arthritis or other multi-joint disorder."  This examiner's rationale was that the Veteran's service treatment records were negative for rheumatoid arthritis "or any other inflammatory arthritic conditions," there was no evidence of rheumatoid arthritis on physical examination, and current x-rays of the Veteran's hands, wrists, and hips "are unremarkable and do not show any evidence of arthritis."  This examiner also opined that the Veteran's current arthralgias likely were related to her SLE.

During the October 2014 Board hearing, the Veteran contended that the degenerative disease lumbar spine could travel and move to other joints.  The Veteran cited an article obtained from the internet in support of this contention and therefore, current joint pains are secondary to service-connected lumbar spine disease that arose from a traumatic injury during military training.  The article is of record and consists of a two-page excerpt entitled, "Evaluation of a Patient with Polyarticular Pain" by a physician and assistant professor of medicine.  The author noted that multiple joint pains could be caused by inflammatory, degenerative, or metabolic disease but did not propose that degenerative disease arising from a traumatic injury can "spread" to other joints.  

The Board acknowledges the Veteran's lay assertions and hearing testimony that arthritis is related to active service.  The competent evidence does not support these assertions.  It shows instead that, although the Veteran has complained of joint pain (or arthralgias) since her service separation, her claimed arthritis is not related to active service or any incident of service.  Despite the Veteran's assertions to the contrary concerning in-service incurrence of arthritis, her service treatment records show no complaints or treatment for arthritis at any time during active service.  The post-service evidence shows that she was diagnosed as having arthralgias (or joint pain) following VA outpatient treatment in September 2003, or nearly a decade after her service separation in October 1993.  The November 2010 VA examiner determined that there was no evidence of rheumatoid arthritis in either the Veteran's service treatment records or her post-service treatment records.  This examiner also determined that there was no evidence of rheumatoid arthritis on x-rays of multiple joints or on physical examination of the Veteran.  This examiner opined that the Veteran's current complaints of arthralgias were related to her SLE.  And the Board already has found that service connection for SLE is not warranted.

In this case, although there is evidence that the Veteran experienced arthralgias (or joint pain) due to her non-service-connected SLE, there is no evidence of degenerative arthritis at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that her claimed arthritis is related to active service.  In summary, the Board finds that service connection for arthritis is not warranted.

The Board finally finds that service connection for arthritis is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  There is no competent evidence that the Veteran experienced arthritis during active service or within the first post-service year (i.e., by October 1994) such that service connection for arthritis is warranted on a presumptive basis.  Id.  The VA examiner confirmed in November 2010 that there was no competent evidence of arthritis in the Veteran's service treatment records.  Thus, the Board finds that service connection for arthritis as a chronic disease is not warranted. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  See Caluza, 7 Vet. App. at 498.  The Board also considered whether the Veteran's reported symptoms in and shortly after service combined with the later diagnoses of SLE establishes a lay diagnosis of SLE during active service.  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that her symptoms of SLE and arthritis have been continuous since service.  She asserted that she continued to experience symptoms relating to SLE (fatigue) and arthritis (pain and swelling in multiple joints) after she was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of SLE or arthritis after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible because it is inconsistent with the clinical records.  Moreover, her symptoms in service were attributed by clinicians to other causes such as the training injury, exercising in hot weather, and anemia due to heavy menstrual bleeding.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of SLE and arthritis since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that her disorders began in service, in the more contemporaneous medical history she gave at the service separation examination, she denied any history or complaints of symptoms of SLE or arthritis.  Specifically, the service separation examination report reflects that the Veteran was examined and her extremities were found to be normal clinically.  Her in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including anemia, a gynecological disability, a right hand second degree burn scar, tinea versicolor, residuals of a lumbar spine injury, and residuals of an abdominal mass.  Significantly, during that treatment, when she specifically complained of other problems, she never reported complaints related to SLE or arthritis.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  When the Veteran sought to establish medical care for SLE with VA after service in 2001, she did not report the onset of arthritis symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Her complaints focused instead on her SLE.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

In November 1993, approximately 1 month after her service separation, the Veteran filed 16-18 separate VA disability compensation claims for service connection for a lumbar spine injury, a burn scar of the right hand, anemia, tinea versicolor, headaches/blurred vision, dizziness/vertigo, a right hand tremor, numbness of the right upper extremity, a cervical spine disability, gum pain, memory loss, breast numbness, total body paralysis, warts, a Caesarean section, right ear hearing loss, an abnormal PAP smear, and for a miscarriage.  She did not claim service connection for SLE or arthritis or make any mention of any relevant symptomatology.  She also did not claim that symptoms of her disorders began in (or soon after) service until she filed her current VA disability compensation claims in June 2002, or almost 9 years after service separation.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories and her previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of SLE symptoms to different times (as discussed above).  She has reported to her post-service VA treating clinicians both that she was diagnosed initially as having SLE during service and she was diagnosed initially as having SLE in 2000-2001 or in 2002, several years after her service separation.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and her previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for systemic lupus erythematosus (SLE) is denied.

Entitlement to service connection for arthritis is denied.


REMAND

The Veteran contends that both her service-connected gynecological disability and anemia are more disabling than currently evaluated.  

During the October 2014 Board hearing, the Veteran testified that both anemia and the gynecologic disabilities had become more severe.  Specifically, the Veteran testified that she had received a series of intravenous iron treatments following several episodes of a loss of consciousness at some time in 2011 or 2012 and had undergone a hysterectomy in August 2011.  The electronic claims file contains records of this care.  The most recent examination for anemia was performed in January 2012.  The examiner noted that the Veteran's primary hematologic or lymphatic condition currently was in remission.  The Veteran was not under any current treatment for anemia.  Physical examination showed no findings, signs and symptoms due to a hematologic or lymphatic disorder or treatment for such disorder, no infections attributable to a hematologic or lymphatic disorder, and no other pertinent physical findings.  The Veteran's hemoglobin level was 12.6.  The VA examiner stated that the Veteran's anemia had resolved since her hysterectomy although, until she had a hysterectomy, she "continued to have irregular and heavy bleeding and, therefore, anemia."  However, the RO scheduled the Veteran for a VA examination in October 2014 to include assessments of anemia, uterine fibroids, and gynecologic disabilities and the reports of this examination are not of record.  Because the Veteran credibly testified that her disabilities had become more severe and because the results of the examination, if performed, may provide additional evidence relevant to the current status of the Veteran's anemia and gynecologic disabilities, the record is not complete and a remand is necessary to obtain the results of the scheduled examination.  38 C.F.R. § 3.159 (c) (2014).   

In March 2012, the AMC granted service connection for weak bladder, effective September 5, 2002, and assigned a noncompensable rating prior to January 5, 2012 and a 60 percent rating thereafter.  The AMC also granted service connection and 10 percent ratings each for carpal tunnel syndrome of the left and right wrists, effective September 5, 2002, and service connection and a noncompensable rating for fibroids, status post myomectomy, effective September 5, 2002.   The Veteran expressed timely disagreement with the assigned initial ratings in February 2013. 

The AOJ has not yet issued a statement of the case (SOC) regarding these issues. When a claimant files a timely NOD and there is no statement of the case (SOC), the Board must remand the issue to the RO for the issuance of a SOC. The failure to issue an SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA treatment since July 2013 including the results of examinations scheduled in October 2014 and associate any records received with the claims file.  

2.  Issue a statement of the case on the issues of increased initial ratings for a weak bladder, bilateral carpal tunnel syndrome, and uterine fibroids.  

3.  If any decision remains adverse to the Veteran inform the Veteran and her representative that they must file a timely and adequate substantive appeal if she wishes to appeal either claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the letter. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


